12-2726-cv
     Connolly v. Calvanese

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 25th day of March, two thousand thirteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                JOSÉ A. CABRANES,
 9                CHESTER J. STRAUB,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       RICHARD J. CONNOLLY,
14                Plaintiff-Appellant,
15
16                    -v.-                                               12-2726-cv
17
18       JOSEPH F. CALVANESE AND ROBERT
19       COLEMAN,
20                Defendants-Appellees.
21       - - - - - - - - - - - - - - - - - - - -X
22
23       FOR APPELLANT:                        Russell A. Schindler, Kingston,
24                                             New York.
25
26       FOR APPELLEES:                        Denise A. Hartman and Frank
27                                             Brady, Assistant Solicitors
28                                             General, Barbara D. Underwood,

                                                  1
 1                              Solicitor General, for Eric T.
 2                              Schneiderman, Attorney General
 3                              of the State of New York,
 4                              Albany, New York.
 5
 6        Appeal from a judgment of the United States District
 7   Court for the Northern District of New York (McAvoy, J.).
 8
 9        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
10   AND DECREED that the judgment of the district court be
11   AFFIRMED.
12
13        Richard J. Connolly appeals from the judgment of the
14   United States District Court for the Northern District of
15   New York (McAvoy, J.), granting summary judgment to Troopers
16   Joseph F. Calvanese and Robert Coleman, and thereby
17   dismissing Connolly’s claims of false arrest, malicious
18   prosecution, and use of excessive force. We assume the
19   parties’ familiarity with the underlying facts, the
20   procedural history, and the issues presented for review.
21
22        We review a grant of summary judgment de novo, viewing
23   the facts “in the light most favorable to the non-moving
24   party and draw[ing] all reasonable inferences in that
25   party’s favor.” Cox v. Warwick Valley Cent. School Dist.,
26   654 F.3d 267, 271 (2d Cir. 2011). Summary judgment is
27   appropriate where “there is no genuine dispute as to any
28   material fact and the movant is entitled to judgment as a
29   matter of law.” Fed. R. Civ. P. 56(a). “Where the record
30   taken as a whole could not lead a rational trier of fact to
31   find for the nonmoving party, there is no genuine issue for
32   trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
33   475 U.S. 574, 587 (1986) (internal quotation marks omitted).
34   “When opposing parties tell two different stories, one of
35   which is blatantly contradicted by the record, so that no
36   reasonable jury could believe it, a court should not adopt
37   that version of the facts for purposes of ruling on a motion
38   for summary judgment.” Scott v. Harris, 550 U.S. 372, 380
39   (2007).
40
41        Connolly argues that there are genuine issues of
42   material fact with regard to his false arrest, malicious
43   prosecution, and excessive force claims. False arrest and
44   malicious prosecution claims are barred if the officer had
45   probable cause to make the arrest. Singer v. Fulton Cnty.
46   Sheriff, 63 F.3d 110, 118-19 (2d Cir. 1995); see also
47   Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir. 2007);

                                  2
 1   Savino v. City of New York, 331 F.3d 63, 72 (2d Cir. 2003).
 2   The undisputed facts--including the toll collector’s radio
 3   dispatch reporting Connolly as a suspected impaired driver,
 4   Connolly’s illegal U-turn, and his illegal parking--support
 5   the district court’s determination that Calvanese had
 6   probable cause to arrest Connolly for suspected DWI and
 7   initiate proceedings against him.
 8
 9        As to Connolly’s claim that Coleman used excessive
10   force in fingerprinting him, Connolly’s version of events is
11   blatantly contradicted by the record evidence, such that no
12   reasonable jury could believe it. Scott, 550 U.S. at 380;
13   see also Jeffreys v. City of New York, 426 F.3d 549, 553-55
14   (2d Cir. 2005). Most significantly, his story that Coleman
15   dislocated his left arm while pulling on it in order to make
16   a single impression of all of his fingers is belied by the
17   fingerprint card, which shows that Connolly’s left digits
18   were printed one at a time.
19
20        For the foregoing reasons, and finding no merit in
21   Connolly’s other arguments, we hereby AFFIRM the judgment of
22   the district court.
23
24                              FOR THE COURT:
25                              CATHERINE O’HAGAN WOLFE, CLERK
26




                                  3